Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 objected to because of the following informalities:  
Claim 13 should end with a period.  Appropriate correction is required.
Allowable Subject Matter
Claims 4-6, 10, 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa et al. (US 20170127024 A1) hereafter referred to as Yokogawa. Rodrigo et al. (see PTO-892) is provided as evidence.
In regard to claim 1 Yokogawa teaches a photodetector [see Fig. 13 see paragraph 0124] comprising: 
a metal layer [111] shielding incident light and generating [see paragraph 0004 “The physical mechanism that determines the transmission characteristics of the metal thin-film filter is the point that an electromagnetic wave is transmitted by means of surface plasmon polaritons (SPPs) in which free electrons of the metal surface are coupled with the electromagnetic wave”] surface plasmon polaritons (SPPs); 
a light absorbing layer [“photoelectric conversion unit 101” “not-shown semiconductor substrate”] using the generated SPPs and allowing charges excited by the SPPs and a localized electric field effect; and 
a dielectric [“dielectric layers 113 and 114”] formed at nanoholes in which at least a part of the metal layer is opened, 
wherein the SPPs forms localized surface plasmons (LSPs) [see paragraph 0127, 0064-0079 “The hole array filter basically does not transmit the components on the side of longer wavelengths than the wavelength range of the electromagnetic wave intended to be transmitted in the plasmonic mode” “In the hole array filter 11 to which the present technology is applied, the dispersion relation of the surface plasmon is determined by the relative permittivity and the magnetic permeability of the metal that forms the metal thin-film filter 21 and the material of the dielectric layer 24 in contact with the metal”, they are localized because they depend on the local parameters. This is simply terminology, so broadest reasonable interpretation applies and thus no evidence is needed, however see as evidence Rodrigo page 2291 “A subwavelength hole with high aspect ratio in the geometric length scales (e.g., a hole with either rectangular, annular, or triangular shape) supports localized EM modes that can enhance transmission [35]–[37], [43], as also do holes filled with high-index dielectrics[44]” “Several works have associated the enhanced resonant transmission in isolated holes to the existence of localized SP (LSP) modes at the edges of holes [47]–[50]”] at an interface where the metal layer meets the dielectric, and 
but does not state  density of a localized electric field increases per unit area to increase photocurrent as a size of the nanoholes decreases,
however see paragraph 0064, 0071, 0073 “since the dielectric layer 24 having a refractive index higher than the refractive index of the dielectric layer 23 is present also on the inner wall of the opening 22, the opening diameter of the opening 22 is smaller than in the structure of the conventional hole array filter 11” “The opening 22 is formed such that the opening diameter is smaller than the effective wavelength in the dielectric layer 23 of the desired electromagnetic wave intended to be transmitted” “In the graph of FIG. 6, the horizontal axis represents the wavelength of the electromagnetic wave, and the vertical axis represents the relative transmittance”, see that in Fig. 6 between 550 and 650 the transmittance increases.
Thus it would be obvious to modify Yokogawa wherein density of a localized electric field increases per unit area to increase photocurrent as a size of the nanoholes decreases.
The motivation is that larger electric field i.e. larger transmittance occurs as the opening diameter is smaller than the effective wavelength.
In regard to claim 7 Yokogawa teaches wherein at least a part of the metal layer includes an opened nanohole, and the [see paragraph 0127, 0064-0079 “The hole array filter basically does not transmit the components on the side of longer wavelengths than the wavelength range of the electromagnetic wave intended to be transmitted in the plasmonic mode” “In the hole array filter 11 to which the present technology is applied, the dispersion relation of the surface plasmon is determined by the relative permittivity and the magnetic permeability of the metal that forms the metal thin-film filter 21 and the material of the dielectric layer 24 in contact with the metal” ] generated SPPs are absorbed into the light absorbing layer through the nanohole.
In regard to claim 8 Yokogawa teaches [see claims 8, 9 “silicon nitride ...”] wherein the nanohole is formed of a material having a greater dielectric constant than air.
In regard to claim 9 Yokogawa teaches wherein the nanohole is formed of a material containing Si3N4  [see claims 8, 9 “silicon nitride”], and the metal layer contains [see claim 6 “Al, Ag, Au, Cu, and W, or an alloy”] at least one of aluminum (Al), gold (Au), or silver (Ag).

Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa in view of Candelaria (US 5683934 A).
In regard to claim 2 Yokogawa does not teach wherein the light absorbing layer includes a semiconductor having a conduction band and a valence band in which an energy level is split by applying uniaxial tensile stress.
See Candelaria Fig. 2 “FIG. 2 is an energy band diagram of the embodiment of FIG. 1 under a zero gate bias and illustrates the effect of strain induced band splitting on channel layer 12. FIG. 2 shows the relative relationship between valence band 22 and conduction band 23 in epitaxial layer 13, channel layer 12, and monocrystalline silicon layer 11. When channel layer 12 is under tensile stress, valence band edge or interface 24 in channel layer 12 splits and in effect, moves up in energy level toward conduction band 23. In addition, conduction band edge or interface 26 splits and in effect, moves down in energy level toward valence band 22. This results in a channel layer bandgap 27 that is narrower than monocrystalline silicon layer bandgap 28 and epitaxial layer bandgap 29. The offset or narrowing of channel layer bandgap 27 in effect creates a potential well that traps holes and electrons within channel layer 12”.
Thus it would be obvious to modify Yokogawa to include tensile stress i.e. to include wherein the light absorbing layer includes a semiconductor having a conduction band and a valence band in which an energy level is split by applying uniaxial tensile stress.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is use the split in the valence band and conduction band to narrow bandgap to increase the range of absorption of light.
In regard to claim 3 Yokogawa and Candelaria  as combined teaches  wherein in the light absorbing layer, an energy level is split [this is because of the split, heavy and light simply designate the energy] into a heavy hole and a light hole in the valence band.

Claim(s) 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa . Rodrigo et al. (see PTO-892) is provided as evidence.
In regard to claim 11 Yokogawa teaches an image sensor [see Fig. 13 see paragraph 0124]  comprising: 
a metal surface [see 111] ; 
a metal nanohole array [“metal thin-film filter 111 in which a plurality of openings 112 are periodically arranged”] formed on the metal surface; and 
a detector array [“photoelectric conversion unit 101” “not-shown semiconductor substrate”] formed at a position corresponding to the metal nanohole array, wherein the metal surface is configured to shield incident light and generate [see paragraph 0004 “The physical mechanism that determines the transmission characteristics of the metal thin-film filter is the point that an electromagnetic wave is transmitted by means of surface plasmon polaritons (SPPs) in which free electrons of the metal surface are coupled with the electromagnetic wave”] surface plasmon polaritons (SPPs), wherein the detector array comprises: 
a light absorbing layer [“photoelectric conversion unit 101”] using the generated SPPs and allowing charges excited by the SPPs [see paragraph 0127, 0064-0079 “The hole array filter basically does not transmit the components on the side of longer wavelengths than the wavelength range of the electromagnetic wave intended to be transmitted in the plasmonic mode”] and a localized electric field effect; and 
a dielectric formed [“dielectric layers 113 and 114”] at nanoholes in which at least a part of the metal layer is opened, and 
wherein the SPPs forms localized surface plasmons (LSPs) [see paragraph 0127, 0064-0079 “The hole array filter basically does not transmit the components on the side of longer wavelengths than the wavelength range of the electromagnetic wave intended to be transmitted in the plasmonic mode” “In the hole array filter 11 to which the present technology is applied, the dispersion relation of the surface plasmon is determined by the relative permittivity and the magnetic permeability of the metal that forms the metal thin-film filter 21 and the material of the dielectric layer 24 in contact with the metal”, they are localized because they depend on the local parameters. This is simply terminology, so broadest reasonable interpretation applies and thus no evidence is needed, however see as evidence Rodrigo page 2291 “A subwavelength hole with high aspect ratio in the geometric length scales (e.g., a hole with either rectangular, annular, or triangular shape) supports localized EM modes that can enhance transmission [35]–[37], [43], as also do holes filled with high-index dielectrics[44]” “Several works have associated the enhanced resonant transmission in isolated holes to the existence of localized SP (LSP) modes at the edges of holes [47]–[50]”] at an interface where the metal layer meets the dielectric, and 
but does not state  density of a localized electric field increases per unit area to increase photocurrent as a size of the nanoholes decreases.
however see paragraph 0064, 0071, 0073 “since the dielectric layer 24 having a refractive index higher than the refractive index of the dielectric layer 23 is present also on the inner wall of the opening 22, the opening diameter of the opening 22 is smaller than in the structure of the conventional hole array filter 11” “The opening 22 is formed such that the opening diameter is smaller than the effective wavelength in the dielectric layer 23 of the desired electromagnetic wave intended to be transmitted” “In the graph of FIG. 6, the horizontal axis represents the wavelength of the electromagnetic wave, and the vertical axis represents the relative transmittance”, see that in Fig. 6 between 550 and 650 the transmittance increases.
Thus it would be obvious to modify Yokogawa wherein density of a localized electric field increases per unit area to increase photocurrent as a size of the nanoholes decreases.
The motivation is that larger electric field i.e. larger transmittance occurs as the opening diameter is smaller than the effective wavelength.
In regard to claim 12 Yokogawa teaches wherein the detector array generates the photocurrent by inducing the photocurrent through tunneling [see paragraph 0127, 0064-0079 “The hole array filter basically does not transmit the components on the side of longer wavelengths than the wavelength range of the electromagnetic wave intended to be transmitted in the plasmonic mode” “In the hole array filter 11 to which the present technology is applied, the dispersion relation of the surface plasmon is determined by the relative permittivity and the magnetic permeability of the metal that forms the metal thin-film filter 21 and the material of the dielectric layer 24 in contact with the metal”] caused by the SPPs.

Claim(s) 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa . Rodrigo et al. (see PTO-892) is provided as evidence.
In regard to claim 16 Yokogawa teaches a method of operating a photodetector [see Fig. 13 see paragraph 0124] , the method comprising: 
using, at a light absorbing layer [“photoelectric conversion unit 101” “not-shown semiconductor substrate”] , surface plasmon polaritons (SPPs), the SPPs being [see paragraph 0004 “The physical mechanism that determines the transmission characteristics of the metal thin-film filter is the point that an electromagnetic wave is transmitted by means of surface plasmon polaritons (SPPs) in which free electrons of the metal surface are coupled with the electromagnetic wave”]  generated by combining surface plasmons (SPs) with photons of a light wave; and 
generating, at a semiconductor layer [“photoelectric conversion unit 101”] , photocurrent by using the SPPs [see paragraph 0127, 0064-0079 “The hole array filter basically does not transmit the components on the side of longer wavelengths than the wavelength range of the electromagnetic wave intended to be transmitted in the plasmonic mode”] , 
wherein the SPPs forms localized surface plasmons (LSPs) [see paragraph 0127, 0064-0079 “The hole array filter basically does not transmit the components on the side of longer wavelengths than the wavelength range of the electromagnetic wave intended to be transmitted in the plasmonic mode” “In the hole array filter 11 to which the present technology is applied, the dispersion relation of the surface plasmon is determined by the relative permittivity and the magnetic permeability of the metal that forms the metal thin-film filter 21 and the material of the dielectric layer 24 in contact with the metal”, they are localized because they depend on the local parameters. This is simply terminology, so broadest reasonable interpretation applies and thus no evidence is needed, however see as evidence Rodrigo page 2291 “A subwavelength hole with high aspect ratio in the geometric length scales (e.g., a hole with either rectangular, annular, or triangular shape) supports localized EM modes that can enhance transmission [35]–[37], [43], as also do holes filled with high-index dielectrics[44]” “Several works have associated the enhanced resonant transmission in isolated holes to the existence of localized SP (LSP) modes at the edges of holes [47]–[50]”] at an interface where a metal layer meets a dielectric [“dielectric layers 113 and 114”] formed at nanoholes in which at least a part of the metal layer is opened, and 
but does not state  density of a localized electric field increases per unit area to increase the photocurrent as a size of the nanoholes decreases.
however see paragraph 0064, 0071, 0073 “since the dielectric layer 24 having a refractive index higher than the refractive index of the dielectric layer 23 is present also on the inner wall of the opening 22, the opening diameter of the opening 22 is smaller than in the structure of the conventional hole array filter 11” “The opening 22 is formed such that the opening diameter is smaller than the effective wavelength in the dielectric layer 23 of the desired electromagnetic wave intended to be transmitted” “In the graph of FIG. 6, the horizontal axis represents the wavelength of the electromagnetic wave, and the vertical axis represents the relative transmittance”, see that in Fig. 6 between 550 and 650 the transmittance increases.
Thus it would be obvious to modify Yokogawa wherein density of a localized electric field increases per unit area to increase the photocurrent as a size of the nanoholes decreases.
The motivation is that larger electric field i.e. larger transmittance occurs as the opening diameter is smaller than the effective wavelength.
In regard to claim 17 Yokogawa teaches  wherein the photocurrent is generated by inducing the photocurrent through tunneling [see paragraph 0127, 0064-0079 “The hole array filter basically does not transmit the components on the side of longer wavelengths than the wavelength range of the electromagnetic wave intended to be transmitted in the plasmonic mode” “In the hole array filter 11 to which the present technology is applied, the dispersion relation of the surface plasmon is determined by the relative permittivity and the magnetic permeability of the metal that forms the metal thin-film filter 21 and the material of the dielectric layer 24 in contact with the metal”] caused by the SPPs.

Claim(s) 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa . Rodrigo et al. (see PTO-892) is provided as evidence.
In regard to claim 18 Yokogawa teaches a method of operating an image sensor [see Fig. 13 see paragraph 0124], the method comprising: 
generating photocurrent by using a metal nanohole array [“metal thin-film filter 111 in which a plurality of openings 112 are periodically arranged”] formed on a metal surface and a detector array [“photoelectric conversion unit 101” “not-shown semiconductor substrate”] formed at a position corresponding to the metal nanohole array, 
wherein the generating photocurrent comprises: using, at a light absorbing layer surface, plasmon polaritons (SPPs), the SPPs being generated [see paragraph 0004 “The physical mechanism that determines the transmission characteristics of the metal thin-film filter is the point that an electromagnetic wave is transmitted by means of surface plasmon polaritons (SPPs) in which free electrons of the metal surface are coupled with the electromagnetic wave”] by combining surface plasmons (SPs) formed on the metal surface with photons of a light wave, by the detector array [see paragraph 0127, 0064-0079 “The hole array filter basically does not transmit the components on the side of longer wavelengths than the wavelength range of the electromagnetic wave intended to be transmitted in the plasmonic mode”]; and 
generating, at a semiconductor layer [“photoelectric conversion unit 101”] , the photocurrent by using the SPPs by the detector array [see paragraph 0127, 0064-0079 “The hole array filter basically does not transmit the components on the side of longer wavelengths than the wavelength range of the electromagnetic wave intended to be transmitted in the plasmonic mode”], and wherein the SPPs forms localized surface plasmons (LSPs) [see paragraph 0127, 0064-0079 “The hole array filter basically does not transmit the components on the side of longer wavelengths than the wavelength range of the electromagnetic wave intended to be transmitted in the plasmonic mode” “In the hole array filter 11 to which the present technology is applied, the dispersion relation of the surface plasmon is determined by the relative permittivity and the magnetic permeability of the metal that forms the metal thin-film filter 21 and the material of the dielectric layer 24 in contact with the metal”, they are localized because they depend on the local parameters. This is simply terminology, so broadest reasonable interpretation applies and thus no evidence is needed, however see as evidence Rodrigo page 2291 “A subwavelength hole with high aspect ratio in the geometric length scales (e.g., a hole with either rectangular, annular, or triangular shape) supports localized EM modes that can enhance transmission [35]–[37], [43], as also do holes filled with high-index dielectrics[44]” “Several works have associated the enhanced resonant transmission in isolated holes to the existence of localized SP (LSP) modes at the edges of holes [47]–[50]”] at an interface where the metal surface meets a dielectric [“dielectric layers 113 and 114”] formed at nanoholes in which at least a part of the metal surface is opened, and 
but does not state  density of a localized electric field increases per unit area to increase the photocurrent as a size of the nanoholes decreases.
however see paragraph 0064, 0071, 0073 “since the dielectric layer 24 having a refractive index higher than the refractive index of the dielectric layer 23 is present also on the inner wall of the opening 22, the opening diameter of the opening 22 is smaller than in the structure of the conventional hole array filter 11” “The opening 22 is formed such that the opening diameter is smaller than the effective wavelength in the dielectric layer 23 of the desired electromagnetic wave intended to be transmitted” “In the graph of FIG. 6, the horizontal axis represents the wavelength of the electromagnetic wave, and the vertical axis represents the relative transmittance”, see that in Fig. 6 between 550 and 650 the transmittance increases.
Thus it would be obvious to modify Yokogawa wherein density of a localized electric field increases per unit area to increase the photocurrent as a size of the nanoholes decreases.
The motivation is that larger electric field i.e. larger transmittance occurs as the opening diameter is smaller than the effective wavelength.
In regard to claim 19 Yokogawa teaches wherein the photocurrent is generated by inducing the photocurrent through tunneling [see paragraph 0127, 0064-0079 “The hole array filter basically does not transmit the components on the side of longer wavelengths than the wavelength range of the electromagnetic wave intended to be transmitted in the plasmonic mode” “In the hole array filter 11 to which the present technology is applied, the dispersion relation of the surface plasmon is determined by the relative permittivity and the magnetic permeability of the metal that forms the metal thin-film filter 21 and the material of the dielectric layer 24 in contact with the metal”] caused by the SPPs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818